Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicants’ Claim Amendment dated 06/10/2022
2.	Applicants, for the first time in prosecution of this application, amended claim 1 to include the limitation “an unmodified polyolefin resin (B)” (Emphasis added).  
The applicants also amended claim 8 to be consistent with the language used in newly amended claim 1, i.e., “unmodified polyolefin (B)”. 
Written descriptive support for this amendment is found at pages 21-22, paragraph [0070] of the specification as originally filed. 
	See also page 5 of Applicants’ Remarks filed 06/10/2022. 
	Since this amendment is presented for the first time during the prosecution of this present application, it necessitates new ground(s) of rejection(s) as set forth below.
	Accordingly, this action is properly made FINAL. 
3.	The applicants amended claims 6 and 11 to include limitations supported at page 3, paragraph [0009], and page 4, paragraph [0010], of the specification as originally filed (see also original claims 1 and 9 language), rewriting these claims to be in independent form to place these claims in condition for allowance in response to paragraph 4 of previous Office action mailed 03/14/2022. 
	See also page 5 of Applicants’ Remarks filed 06/10/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-5, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ASAMI (US 2011/0257325) in view of Kanaya et al. (WO 2017/068954; utilizing US 10,414,915 as its English equivalent) and Machida et al. (US 2011/0104503).
	It is noted that Kanaya et al. (WO 2017/068954) is used for date purposes only, and all column and line numbers cited below refer to its English equivalent, US 10,414,915 since WO 2017/068954 is in Japanese.
	The claims are directed to a fiber-sizing agent comprising a modified olefin wax (A), an unmodified polyolefin resin (B) and a silane coupling agent (C), wherein a mass ratio of (A)/(B) of the modified olefin wax (A) to the unmodified polyolefin resin (B) is in the range of 0.2-10.  
	By virtue of using the transitional phrase “comprising” the claims as recited do not preclude additional ingredients in the fiber sizing agent. 
	As to Claims 1-2, 4-5, 8-10, and 12-14: ASAMI discloses an aqueous dispersion for treating or sizing glass fibers (corresponding to the claimed fiber-sizing agent) (Paragraphs [0001] and [0109]), comprising, among other things, a first propylene resin (A) comprising 50-99% by mole of a constituting unit derived from propylene of an olefin component, wherein the resin (A)  is a propylene resin unmodified substantially, wherein the term “substantially” is defined as a resin not modified at all, and may be a copolymer of propylene and at least one kind of olefin, e.g., ethylene (corresponding to the claimed unmodified polyolefin resin (B)) (Paragraphs [0012], [0015] and [0041]-[0044]).  ASAMI also discloses treating (sizing) glass fiber filaments forming reinforcement fiber bundle with the aqueous dispersion described above (Paragraphs [0001], [0102] and [0109]), corresponding to the claimed inorganic reinforcing material.  ASAMI further discloses that the treated fiber may be used to reinforce a matrix resin including polyester and polycarbonate resins (Paragraphs [0102] and [0114]), corresponding to the resin composition recited in claims 12 and 13, and ultimately, form a molded article (Paragraph [0108]).  Moreover, while ASAMI does disclose that the aqueous dispersion for treating or sizing fibers also include a second propylene resin which is a propylene resin at least containing a carboxylic acid salt bonded to a polymer chain (Paragraph [0012]), the claims as recited do not preclude additional materials being added to their fiber sizing agent, resin composition or molded article.  
	While ASAMI discloses adding waxes to its aqueous dispersion for fiber treatment and forming molded articles (Paragraphs [0101] and [0108]), they do not specify the waxes as including the claimed modified olefin wax (A). 
	Nevertheless, Kanaya et al. disclose the use of 0.1-10 parts by mass of a modified olefin wax wherein the olefin wax is modified with maleic acid anhydride for the purposes of obtaining desired impact resistant properties and excellent processability suitable for molded articles (Col. 6, line 16-Col. 7, line 30 and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to employ the claimed maleic-acid anhydride modified olefin resin wax taught by Kanaya et al. as the waxes discussed in ASAMI, with a reasonable expectation of successfully obtaining desired properties suitable for molded articles. 
	Additionally, ASAMI discloses using the claimed unmodified polyolefin resin (A) in a proportion such that the dispersibility with fibers at the time of molding and the physical properties of a molded material are improved, integrity and flexibility of the resins are improved in the use for sizing agents and the mechanical strength of a molded material is improved (Paragraph [0078]).  However, it does not specifically mention the particular proportion of the modified olefin wax (A) required by the claims.  Nevertheless, Kanaya et al. disclose the use of 0.1-10 parts by mass of a modified olefin wax wherein the olefin wax is modified with maleic acid anhydride for the purposes of obtaining desired impact resistant properties and excellent processability suitable for molded articles (Col. 6, line 16-Col. 7, line 30 and see also abstract).   Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable proportions of the claimed unmodified polyolefin resin (B) and modified olefin wax (A), corresponding to the claimed mass ratio, for the purposes of obtaining advantageous properties for use as sizing agents and forming molded materials/articles as suggested by ASAMI and Kanaya et al. 
Finally, while ASAMI discloses that its aqueous dispersion for fiber treatment and forming molded articles may further comprise various additives (Paragraphs [0101] and [0108]), they do not specify these additional materials as including the claimed silane coupling agent.  Nevertheless, Machida et al. disclose the use of a silane coupling agent for the purposes of enhancing various coating film performances such as a water resistance, a solvent resistance and the like for glass fiber treatment (Paragraphs [0316] and [0319]).  Thus, it would have been obvious to one of ordinary skill in the art to add the silane coupling agent taught by Machida et al. to the glass fiber treatment of ASAMI, with a reasonable expectation of successfully obtaining improved various coating film performances such as a water resistance, a solvent resistance and the like for glass fiber treatment
As to Claims 3 and 7: ASAMI does not specifically mention employing a modified olefin wax having particular number average molecular weight (Mn), softening point, density and acid value required by claims 3 and 7.  However, Kanaya et al. disclose the use of a modified olefin wax satisfying the following requirements, i) a number average molecular weight (Mn) measured by gel permeation chromatography (GPC) in terms of polystyrene is in a range of 300 to 20,000, (ii) a softening point measured according to JIS K2207 is in a range of 70 to 170 degrees Celsius, (iii) a density measured by a density-gradient tube method is in a range of 830 to 1,200 kg/m3; and (iv) an acid value is 10 to 200 mgKOH/g, for the purposes of obtaining molded articles with desired properties (Col. 2, line 65-Col. 3, line 25 and Col. 6, line 65-Col. 7, line 30). Thus, it would have been obvious to one of ordinary skill in the art to employ the modified olefin wax having the claimed number average molecular weight (Mn), softening point, density and acid value taught by Kanaya et al. as the modified polyolefin resin (A) in the sizing agent of ASAMI, with a reasonable expectation of successfully obtaining desired properties for molded articles.

Allowable Subject Matter
5.	Independent Claims 6 and 11 are allowable over the prior art references of record, namely, Machine Translation of JP 2005-1706911, EP 1 460 1662, Kanaya et al. (WO 2017/068954; utilized US 10,414,915 as its English Equivalent), ASAMI (US 2011/0257325) and Machida et al. (US 2011/0104503).
6.	As indicated in paragraph 4 of the Office action mailed 03/14/2022, claims 6 and 11 contain allowable subject matter.  Since the applicants rewrote claims 6 and 11 into independent forms (see claim amendment dated 06/10/2022), claims 6 and 11 are allowed over the prior art references of record since none of these references individually or in combination teaches or would have suggested the specific fiber sizing agent recited in claim 6 and inorganic reinforcing material recited in claim 11.  

Response to Applicants’ Arguments in their Remarks filed 06/10/2022
7.	Upon further consideration in light of applicants’ arguments at pages 6 and 7 of their Remarks and claim amendment filed 06/10/2022 regarding JP ‘691 and EP ‘166 references, the 103 rejections of record as set forth in paragraphs 2 and 3 of the previous Office action mailed 03/14/2022 are no longer applicable and thus, withdrawn.  Thus, applicants’ arguments provided at pages 6 and 7 of their Remarks with respect to JP ‘691 and EP ‘166 references are rendered moot at this time. 
8.	With respect to Kanaya reference, the applicants argue at Pages 7 and 8 of their Remarks that Kanaya fails to teach or would have suggested all of the features as recited in the newly amended claim.  However, this argument is not persuasive at this time.  While Kanaya does not disclose all the features of the claimed invention, it is utilized as a teaching reference and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention.  Rather, this reference teaches a certain concept, i.e., “the claimed modified olefin wax”, and in combination with the other references discloses the presently claimed invention.  
9.	The applicants at pages 5-6 and 8-10 of their Remarks argue that unexpected benefits result from the use of an unmodified polyolefin resin (B) as set forth in paragraphs [0007], [0016], [0072], and [0115], of the specification and in the concurrently-filed 132 declaration executed by Naoya Kubota on June 9, 2022.
	With respect to the applicants' position and data in Table 1 of the present specification and declaration directed to alleged unexpected results, it is well settled that the applicants have the burden of showing that the claimed invention as whole imparts unexpected results.  
Here, (1) the applicants do not include any details of a meaningful comparison (i.e., side-by-side experimental evidence) between the claimed invention and the closest prior art holding all variables constant except for the novel features of the claimed invention.  
Moreover, (2) the applicants have not shown why the limited showing in Table 1 in the specification and declaration is commensurate in scope with the degree of protection sought by the very broad claims of the instant application, see MPEP § 716.02.  While Table 1 based on Example 2-2 in the specification and declaration are limited to a specific fiber sizing agent comprising particular amounts of specific maleic-anhydride modified olefin wax (A) having a particular average particle diameter and designation of water dispersion, specific polyolefin resin (B), specific silane coupling agent (3-aminopropyltriethoxysialne), wherein the mass ratio of the specific modified olefin wax (A) and polyolefin resin (B) is limited to 1, the claims are not so limited.  The applicants have not shown that the alleged unexpected properties applicable to the specific fiber sizing agent exemplified in the specification are applicable to the myriad of other materially different fiber sizing agents embraced by the claims.  The claims, as recited, encompass multitude of fiber sizing agents comprising any and all types of olefin wax modified by any and all types of compounds and any and all types of unmodified polyolefin (B) in any amount so long as the mass ratio ranges from 0.2 to 10, and any amount of any and all types of silane coupling agents (C). 
Accordingly, the applicants fail to rebut the prima facie case of obviousness established in the record.  
	
Correspondence
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 02/26/2020. 
        2 Cited in the IDS submitted by applicants on 07/22/2021.